Citation Nr: 1343004	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  10-39 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for a left knee disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

4.  Entitlement to service connection for a back disability, to include as secondary to the service-connected bilateral knee disability.

5.  Entitlement to service connection for kidney disease.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1983 to September 1992, including service in the Southwest Asia theater of operations during the first Persian Gulf War.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

As support for his claims, the Veteran testified at a videoconference hearing in December 2013 before the undersigned Veterans Law Judge of the Board.  

As noted during the hearing, the Veteran has been diagnosed with PTSD and major depressive disorder.  Thus, consistent with the holding in Clemons, the Board has expanded the claim to also more generically include both diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.).  

Additionally, the Board notes that the Veteran testified that he is currently unemployed and cannot work due to his service connected knee disabilities and his psychiatric disorder.  Since the Board is granting the Veteran's claim of entitlement to PTSD, and the claims for higher ratings for the right and left knee disabilities are currently before the Board, the issue of TDIU is part and parcel of the determination of the claim for a higher rating for the Veteran's service-connected disabilities and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability; if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted).  For purposes of clarity, this issue has been separately listed on the title page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As indicated, the Board is granting the Veteran's claim for an acquired psychiatric disorder.  However, the remaining claims are addressed in the REMAND portion of the decision below are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, PTSD had its onset in service. 



CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

A Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if: (1) The claimed stressor is related to his fear of hostile military or terrorist activity; (2) The claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his PTSD was caused by exposure to stressors when he served in Iraq and Kuwait during Operations Desert Shield and Desert Storm.  Service personnel records confirm that the Veteran served in these areas.

VA treatment records dated from August 2007 to February 2010 show he was diagnosed with PTSD and major depressive disorder.  In August 2009, a VA staff psychiatrist recounted the Veteran's symptoms in the context of his combat experiences.  A December 2009 note from the Veteran's VA staff psychiatrist again noted that the Veteran has been treated for his PTSD and major depression and noted that his current symptomatology is attributable to these diagnoses.  

He reports in several stressor statements, both written and as stated during his December 2013 videoconference hearing testimony, that while he served in the combat zone, he was on convoys passing charred bodies and saw bombs going off.  

The Veteran is competent to testify to events and feelings, including the stressors, fear, and horror that were experienced during service.  Layno.  Further, his personnel records demonstrate that his reports are consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154.  As such, the Board finds the lay testimony of the Veteran to be credible.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Moreover, his claimed stressors are consistent with the places, types, and circumstances of his service, and are related to his fear of hostile military or terrorist activity.

The evidence establishes that the Veteran has a current diagnosis of PTSD and establishes a link between the current symptomatology and the Veteran's claimed stressors.  Further, the Board finds that the Veteran's December 2013 testimony establishes the occurrence of his claimed stressors, which are related to his fear of hostile military or terrorist activity.  Therefore, resolving all reasonable doubt in his favor, service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

As a final note, during the Veteran's December 2013 hearing testimony, the Veteran and his representative agreed that a grant of service connection for any diagnosed psychiatric disorder would satisfy his claim on appeal.  Given that the Board has granted service connection for PTSD, further discussion of the merits concerning the claim for major depressive disorder is unnecessary. 

ORDER

Service connection for PTSD is granted.


REMAND

Concerning the Veteran's claims for increased ratings for his right and left knee disabilities, the record shows that the Veteran last underwent a VA examination for these disabilities in September 2008.  Since that time, the Veteran has continued to receive treatment for his knees at his VA medical center.  Additionally, during his December 2013 videoconference hearing, the Veteran testified that his knee disabilities have progressively worsened.  As such, VA is required to afford him contemporaneous VA examinations to assess the current nature and severity of his right and left knee disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

As to the Veteran's claim of service connection for a back disability and kidney disease, the Veteran argues that these disabilities had their onset during service.  In the alternative, the Veteran asserts that his service-connected right and left knee disabilities caused or aggravated his back disability and kidney disease.  Specifically, regarding the kidney disease, the Veteran and his representative testified that the use of pain killers can cause kidney failure.  

VA's duty to assist under the VCAA includes providing an examination for a medical nexus opinion when necessary to fairly decide a claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board sees the Veteran has not been provided VA compensation examinations to determine the nature and etiology of these disabilities, including whether they are caused or aggravated by his service-connected right and left knee disabilities.  The Court in Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), explained that any medical opinion on this issue must address both possibilities - causation and aggravation.

Service connection is in effect for right and left knee disabilities, each rated at 10 percent disabling.  In this decision, the Board also granted entitlement to service connection for PTSD.  As a result of his disabilities, the Veteran testified in December 2013 that he is unable to secure or follow a substantially gainful occupation.  The Board thus finds that a remand is necessary to afford the Veteran a VA examination so as to ascertain whether these service-connected disabilities, and any disabilities that may be granted upon remand, render him unemployable. 

Finally, on remand, any additional private treatment records or any outstanding, pertinent VA treatment records dated after February 2010 should be obtained.  See 38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Send the Veteran VCAA notice to inform him of the information needed to substantiate a claim of entitlement to TDIU.

2.  Contact the Veteran and his representative and request that they provide sufficient information, and if necessary, authorization, to enable the AOJ to obtain any additional evidence pertinent to the claims on appeal.  After securing the necessary authorizations for release of this information, the AOJ should seek to obtain copies of all records referred to by the Veteran not already of record, as well as any pertinent VA treatment records dated since February 2010.  

The AOJ must make at least two requests to any custodian of private records, if relevant, in an effort to obtain such records, unless it is made evident by the first request that a second request would be futile in obtaining such records.  Any negative response should be in writing and associated with the claims file.

3.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge of the nature, extent and severity of his right and left knee symptoms, as well as the onset of his back disability and kidney disease, and their relationship to his military service and service-connected knee disabilities.  

These lay statements may also address the nature, extent and severity of his service-connected disabilities and the impact of the conditions on his ability to work.  He should be provided a reasonable amount of time to submit this lay evidence. 

4.  After the above development is completed, schedule the Veteran for an examination to determine the nature and severity of his right and left knee disabilities.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  

The examiner is requested to report the range of motion of each knee in degrees.  If the Veteran demonstrates limitation of motion, the examiner should be requested to specifically comment upon the extent, if any, to which pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran, results in functional loss.  The examiner should carefully elicit all of the Veteran's subjective complaints concerning the right and left knees and offer an opinion as to whether there is adequate objective pathology present to support the Veteran's subjective complaints.  To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  

The examiner should also opine as to what limitations, if any, the Veteran's service-connected disabilities place on his ability to obtain employment, considering factors such as employment history, occupational history, and the impact of the medications he is taking for his right and left knee disabilities.  

5.  Additionally, schedule the Veteran for an appropriate examination to determine the etiology of any currently diagnosed back disability found to be present and his diagnosed kidney disease.  The claims folder must be made available to the examiner.  Any indicated tests must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

a)  Concerning the Veteran's back disability, the examiner must opine as to whether any back disability diagnosed since the Veteran filed his claim of service connection in December 2007 is related to or had its onset in service.

The examiner must also state whether it is at least as likely as not that any back disability diagnosed since December 2007 was caused or aggravated by the Veteran's service-connected right and left knee disabilities.

b)  Concerning his diagnosed kidney disease, the examiner should opine whether this disease is related to or had its onset in service.
	
The examiner must also state whether it is at least as likely as not that the current kidney disease was caused or aggravated by the Veteran's service-connected right and left knee disabilities and, specifically, whether it may be attributable to the medications and pain killers used to treat his right and left knee disabilities.
	
The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion. 

6.  Afford the Veteran an appropriate VA examination, to be conducted, if possible, by a VA vocational specialist, to ascertain whether it is at least as likely as not that the Veteran's service connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  The claims folder must be provided to and reviewed by the examiner.

The examiner must opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, without regard to his age or the impact of any nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation given the individual Veteran's education, training, and work history, educational background.  

All findings and conclusions should be set forth in a legible report.

7.  Then readjudicate the appeal.  If the claims are not granted in full, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


